Exhibit 10.4
 



--------------------------------------------------------------------------------



MERCEDES-BENZ AUTO RECEIVABLES TRUST 2016-1,
as Issuer,
 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Servicer and Administrator,
 
and
 
CLAYTON FIXED INCOME SERVICES LLC,
as Asset Representations Reviewer
 

--------------------------------------------------------------------------------

ASSET REPRESENTATIONS REVIEW
AGREEMENT
 
Dated as of September 1, 2016

--------------------------------------------------------------------------------

 


 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE ONE
 
DEFINITIONS
 
Section 1.01. Capitalized Terms; Rules of Usage
1
Section 1.02. Definitions
1
 
ARTICLE TWO
 
ENGAGEMENT; ACCEPTANCE
 
Section 2.01. Engagement; Acceptance
2
Section 2.02. Confirmation of Status
2
 
ARTICLE THREE
 
ASSET REPRESENTATIONS REVIEW PROCESS
 
Section 3.01. Review Notices and Identification of Review Assets
2
Section 3.02. Review Materials
3
Section 3.03. Performance of Reviews
3
Section 3.04. Review Representatives
4
Section 3.05. Dispute Resolution
4
Section 3.06. Limitations on Review Obligations
5
 
ARTICLE FOUR
 
ASSET REPRESENTATIONS REVIEWER
 
Section 4.01. Representations and Warranties of the Asset Representations
Reviewer
5
Section 4.02. Covenants
6
Section 4.03. Fees and Expenses
7
Section 4.04. Limitation on Liability
8
Section 4.05. Indemnification by Asset Representations Reviewer
8
Section 4.06. Indemnification of Asset Representations Reviewer
8
Section 4.07. Inspections of Asset Representations Reviewer
9
Section 4.08. Delegation of Obligations
9
Section 4.09. Confidential Information
9
Section 4.10. Personally Identifiable Information
11
 

i

--------------------------------------------------------------------------------

 
 
ARTICLE FIVE
 
REMOVAL, RESIGNATION
 
Section 5.01. Eligibility of the Asset Representations Reviewer
13
Section 5.02. Resignation and Removal of Asset Representations Reviewer
13
Section 5.03. Successor Asset Representations Reviewer
14
Section 5.04. Merger, Consolidation or Succession
14
 
ARTICLE SIX
 
OTHER AGREEMENTS
 
Section 6.01. Independence of the Asset Representations Reviewer
15
Section 6.02. No Petition
15
Section 6.03. Limitation of Liability of Owner Trustee
15
Section 6.04. Termination of Agreement
15
 
ARTICLE SEVEN
 
MISCELLANEOUS PROVISIONS
 
Section 7.01. Amendments
16
Section 7.02. Assignment; Benefit of Agreement; Third Party Beneficiaries
16
Section 7.03. Notices
16
Section 7.04. GOVERNING LAW
17
Section 7.05. WAIVER OF JURY TRIAL
17
Section 7.06. No Waiver; Remedies
17
Section 7.07. Severability
17
Section 7.08. Headings
17
Section 7.09. Counterparts
18
   
SCHEDULES
 
Schedule A –  Representations and Warranties, Review Materials and Procedures to
be Performed
SA-1



 


 
ii

--------------------------------------------------------------------------------

This ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of September 1, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among MERCEDES-BENZ AUTO RECEIVABLES TRUST 2016-1, a Delaware
statutory trust (the “Issuer”), MERCEDES-BENZ FINANCIAL SERVICES USA, a Delaware
limited liability company, as servicer and administrator (in such capacities,
the “Servicer” and the “Administrator” respectively), and CLAYTON FIXED INCOME
SERVICES LLC, a Delaware limited liability company (the “Asset Representations
Reviewer”).
 
WHEREAS, the Issuer will engage the Asset Representations Reviewer to perform
reviews of certain receivables arising in connection with motor vehicle
installment sales contracts and installment loans for compliance with certain
representations and warranties made with respect thereto; and
 
WHEREAS, the Asset Representations Reviewer desires to perform such reviews of
certain such receivables in accordance with the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
 
ARTICLE ONE

DEFINITIONS
 
Section 1.01.  Capitalized Terms; Rules of Usage.  Capitalized terms used in
this Agreement that are not otherwise defined shall have the meanings ascribed
thereto in Appendix A to the Sale and Servicing Agreement, dated as of September
1, 2016, among the Issuer, the Depositor, and Mercedes-Benz Financial Services
USA LLC, which Appendix is hereby incorporated into and made a part of this
Agreement.  Appendix A also contains rules as to usage applicable to this
Agreement.
 
Section 1.02.  Definitions.  Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Agreement.  In the event of any
conflict between a definition appearing below and any other Basic Document, the
definition appearing below shall control for purposes of this Agreement.
 
“Annual Fee” has the meaning stated in Section 4.03(a).
 
“Annual Period” means each annual period commencing on the Closing Date, in the
case of the first such period, and otherwise on the most recent anniversary of
the Closing Date and ending on the next anniversary of the Closing Date.
 
“Confidential Information” has the meaning stated in Section 4.09(b).
 
“Eligible Representations” shall mean those representations identified within
the “Tests” included in Schedule A.
 
“Information Recipients” has the meaning stated in Section 4.09(a).

--------------------------------------------------------------------------------

 
“Indemnified Person” has the meaning stated in Section 4.06(a).
 
“Issuer PII” means PII furnished by the Issuer, the Servicer or their Affiliates
to the Asset Representations Reviewer and PII developed or otherwise collected
or acquired by the Asset Representations Reviewer in performing its obligations
under this Agreement.
 
“Personally Identifiable Information” or “PII” means information in any format
about an identifiable individual, including, name, address, phone number, e-mail
address, account number(s), identification number(s), any other actual or
assigned attribute associated with or identifiable to an individual and any
information that when used separately or in combination with other information
could identify an individual.
 
“Review Fee” has the meaning stated in Section 4.03(b).
 
“Review Materials” means the documents, data, and other information required for
each “Test” in Schedule A.
 
“Tests” mean the procedures listed in Schedule A as applied to the process
described in Section 3.03.
 
ARTICLE TWO

ENGAGEMENT; ACCEPTANCE
 
Section 2.01.  Engagement; Acceptance.  The Issuer hereby engages Clayton Fixed
Income Services LLC to act as the Asset Representations Reviewer for the
Issuer.  Clayton Fixed Income Services LLC accepts the engagement and agrees to
perform the obligations of the Asset Representations Reviewer on the terms
stated in this Agreement.
 
Section 2.02.  Confirmation of Status.  The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Receivables
for compliance with the representations and warranties under the Sale and
Servicing Agreement, except as otherwise described in this Agreement, or (b)
determining whether noncompliance with the representations or warranties
constitutes a breach of the Sale and Servicing Agreement.
 
ARTICLE THREE

ASSET REPRESENTATIONS REVIEW PROCESS
 
Section 3.01.  Review Notices and Identification of Review Assets.  On receipt
of a Review Notice from the Indenture Trustee according to Section 7.02 of the
Indenture, the Asset Representations Reviewer will start a Review.  Once a
Review Notice has been issued, the Servicer will provide the list of Review
Assets to the Asset Representations Reviewer within ten Business Days.  The
Asset Representations Reviewer will not be obligated to start a Review until a
Review Notice and the related list of Review Assets is received.  The Asset
Representations Reviewer is not obligated to verify (i) whether the Indenture
Trustee properly determined that a Review Notice was required or (ii) the
accuracy or completeness of the list of Review Assets provided by the Servicer.
2

--------------------------------------------------------------------------------

 
Section 3.02.  Review Materials.
 
(a)            Access to Review Materials.  Within 60 days of the delivery of a
Review Notice, the Servicer will provide the Asset Representations Reviewer with
access to the Review Materials for all Review Assets in one or more of the
following ways: (i) by providing access to the Servicer’s systems, either
remotely or at an office of the Servicer, (ii) by electronic posting to a
password-protected website to which the Asset Representations Reviewer has
access, (iii) by providing originals or photocopies at an office of the Servicer
or (iv) in another manner agreed by the Servicer and the Asset Representations
Reviewer.  The Servicer may redact or remove Personally Identifiable Information
from the Review Materials without changing the meaning or usefulness of the
Review Materials.  The Asset Representations Reviewer shall be entitled to rely
in good faith, without independent investigation or verification, that the
Review Materials are accurate and complete in all material respects, and not
misleading in any material respect.
 
(b)            Missing or Insufficient Review Materials.  The Asset
Representations Reviewer will review the Review Materials to determine if any
Review Materials are missing or insufficient for the Asset Representations
Reviewer to perform any Test.  If the Asset Representations Reviewer determines
that any Review Materials are missing or insufficient, it will notify the
Servicer promptly, and in any event no less than 30 days before completing the
Review.  The Servicer will have 60 days to give the Asset Representations
Reviewer access to the missing Review Materials or other documents or
information to correct the insufficiency.  If the missing Review Materials or
other documents have not been provided by the Servicer within 60 days, the
related Review Report will report a Test Fail for each Test that requires use of
the missing or insufficient Review Materials.
 
Section 3.03.  Performance of Reviews.
 
(a)            Test Procedures. For a Review, the Asset Representations Reviewer
will perform, for each Review Asset, the procedures listed under “Tests” in
Schedule A for each Eligible Representation.  In the course of its review, the
Asset Representations Reviewer will use the Review Materials listed in Schedule
A.  For each Test and Review Asset, the Asset Representations Reviewer will
determine if the Test has been satisfied (a “Test Pass”) or if the Test has not
been satisfied (a “Test Fail”).
 
(b)            Review Period.  The Asset Representations Reviewer will complete
the Review within 60 days of receiving access to the Review Materials.  However,
if additional Review Materials are provided to the Asset Representations
Reviewer as described in Section 3.02(b), the Review period will be extended for
an additional 30 days.
 
(c)            Completion of Review for Certain Review Assets.  Following the
delivery of the list of the Review Assets and before the delivery of the Review
Report by the Asset Representations Reviewer, the Servicer may notify the Asset
Representations Reviewer if a Review Asset has been paid in full by the Obligor
or purchased from the Issuer in accordance with the terms of the Sale and
Servicing Agreement.  On receipt of such notice, the Asset Representations
Reviewer will immediately terminate all Tests of the related Review Asset, the
Review of such Review Assets will be considered complete (a “Test Complete”) and
the related Review Report will indicate a Test Complete for such Review Asset
and the related reason.
3

--------------------------------------------------------------------------------

 
(d)            Duplicative Tests.  If the same Test is required for more than
one representation and warranty, the Asset Representations Reviewer will only
perform the Test once for each Review Asset, but will report the results of the
Test for each applicable representation and warranty on the Review Report.
 
(e)            Termination of Review.  If a Review is in process and the Notes
will be paid in full on the next Payment Date, the Servicer will notify the
Asset Representations Reviewer no less than five days before that Payment Date. 
On receipt of such notice, the Asset Representations Reviewer will terminate the
Review immediately and will not be obligated to deliver a Review Report.
 
(f)            Review Report.  Within five Business Days after the end of the
applicable Review period, the Asset Representations Reviewer will deliver to the
Issuer, the Servicer and the Indenture Trustee a report (the “Review Report”)
indicating for each Review Asset whether there was a Test Pass, Test Fail or
Test Complete for each related Test.  For each Test Fail or Test Complete, the
Review Report will indicate the related reason, including (for example) whether
the Review Asset was a Test Fail as a result of missing or incomplete Review
Materials.  The Review Report will contain a summary of the Review results to be
included in the Issuer’s Form 10-D report for the Collection Period in which the
Review Report is received.  The Asset Representations Reviewer will ensure that
the Review Report does not contain any Personally Identifiable Information.  On
reasonable request of the Servicer, the Asset Representations Reviewer will
provide additional details on the Test results.
 
Section 3.04.  Review Representatives.
 
(a)            Servicer Representative.  The Servicer will designate one or more
representatives who will be available to assist the Asset Representations
Reviewer in performing the Review, including responding to requests and
answering questions from the Asset Representations Reviewer about access to
Review Materials on the Servicer’s originations, receivables or other systems,
obtaining missing or insufficient Review Materials and/or providing
clarification of any Review Materials or Tests.
 
(b)            Asset Representations Review Representative.  The Asset
Representations Reviewer will designate one or more representatives who will be
available to the Issuer, the Servicer and the Administrator during the
performance of a Review.
 
(c)            Questions About Review.  The Asset Representations Reviewer will
make appropriate personnel available to respond in writing to written questions
or requests for clarification of any Review Report from the Indenture Trustee or
the Servicer until the earlier of (i) the payment in full of the Notes and (ii)
one year after the delivery of such Review Report.  The Asset Representations
Reviewer will not be obligated to respond to questions or requests for
clarification from Noteholders, Note Owners or any other Person and will direct
such Persons to submit written questions or requests to the Servicer.
 
Section 3.05.  Dispute Resolution.  If a Review Asset that was the subject of a
Review becomes the subject of a dispute resolution proceeding under Section 3.17
of the Sale and Servicing Agreement, the Asset Representations Reviewer will
participate in the dispute
4

--------------------------------------------------------------------------------

resolution proceeding on request of a party to the proceeding.  The reasonable
out-of-pocket expenses of the Asset Representations Reviewer for its
participation in any dispute resolution proceeding will be considered expenses
of the requesting party for the dispute resolution and will be paid, in the case
of (i) an arbitration, by a party to the dispute resolution as determined by the
arbitrator for the dispute resolution, and (ii) a mediation, as parties shall
mutually determine, in each case according to Section 3.17 of the Sale and
Servicing Agreement.  If not paid by a party to the dispute resolution, the
expenses will be reimbursed by the Issuer according to Section 4.03(d) of this
Agreement.
 
Section 3.06.  Limitations on Review Obligations.
 
(a)            Review Process Limitations.  The Asset Representations Reviewer
will have no obligation (i) to determine whether a Delinquency Trigger has
occurred or whether the required percentage of Noteholders has voted to direct a
Review under the Indenture; (ii) to determine which Receivables are subject to a
Review, (iii) to obtain or confirm the validity of the Review Materials, (iv) to
obtain missing or insufficient Review Materials, (v) to take any action or cause
any other party to take any action under any of the Basic Documents to enforce
any remedies for breaches of representations or warranties about the Eligible
Representations, (vi) to determine the reason for the delinquency of any Review
Asset, the creditworthiness of any Obligor, the overall quality of any Review
Asset or the compliance by the Servicer with its covenants with respect to the
servicing of such Review Asset or (vii) to establish cause, materiality or
recourse for any failed Test.
 
(b)            Testing Procedure Limitations.  The Asset Representations
Reviewer will only be required to perform the “Tests” listed under Schedule A,
and will not be obligated to perform additional procedures on any Review Asset
or to provide any information other than a Review Report.  However, the Asset
Representations Reviewer may provide additional information in a Review Report
about any Review Asset that it determines in good faith to be material to the
Review.
 
ARTICLE FOUR

ASSET REPRESENTATIONS REVIEWER
 
Section 4.01.  Representations and Warranties of the Asset Representations
Reviewer.  The Asset Representations Reviewer hereby makes the following
representations and warranties as of the Closing Date:
 
(a)            Organization and Qualification.  The Asset Representations
Reviewer is duly organized and validly existing as a limited liability company
in good standing under the laws of State of Delaware.  The Asset Representations
Reviewer is qualified as a foreign limited liability company in good standing
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its properties or the conduct of its activities
requires the qualification, license or approval, unless the failure to obtain
the qualifications, licenses or approvals would not reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.
 
(b)            Power, Authority and Enforceability.  The Asset Representations
Reviewer has the power and authority to execute, deliver and perform its
obligations under this Agreement. 
5

--------------------------------------------------------------------------------

The Asset Representations Reviewer has authorized the execution, delivery and
performance of this Agreement.  This Agreement is the legal, valid and binding
obligation of the Asset Representations Reviewer, enforceable against the Asset
Representations Reviewer in accordance with its terms, except as may be limited
by insolvency, bankruptcy, reorganization or other laws relating to the
enforcement of creditors’ rights or by general equitable principles.
 
(c)            No Conflicts and No Violation.  The completion of the
transactions contemplated by this Agreement and the performance of the Asset
Representations Reviewer’s obligations under this Agreement will not (i)
conflict with, or be a breach or default under, any indenture, mortgage, deed of
trust, loan agreement, guarantee or similar document under which the Asset
Representations Reviewer is a debtor or guarantor, (ii) result in the creation
or imposition of a Lien on the properties or assets of the Asset Representations
Reviewer under the terms of any indenture, mortgage, deed of trust, loan
agreement, guarantee or similar document, (iii) violate the organizational
documents of the Asset Representations Reviewer or (iv) violate any Applicable
Law or, to the Asset Representations Reviewer’s knowledge, an order, rule or
regulation of a Governmental Authority having jurisdiction over the Asset
Representations Reviewer or its properties that applies to the Asset
Representations Reviewer, which, in each case, would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.
 
(d)            No Proceedings.  To the Asset Representations Reviewer’s
knowledge, there are no proceedings or investigations pending or threatened in
writing before a Governmental Authority having jurisdiction over the Asset
Representations Reviewer or its properties (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the completion of the transactions
contemplated by this Agreement or (iii) seeking any determination or ruling that
would reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement.
 
(e)            Eligibility.  The Asset Representations Reviewer meets the
eligibility requirements in Section 5.01.
 
Section 4.02.  Covenants.  The Asset Representations Reviewer covenants and
agrees that:
 
(a)            Eligibility.  It will notify the Issuer and the Servicer promptly
if it no longer meets, or reasonably expects that it will no longer meet, the
eligibility requirements in Section 5.01.
 
(b)            Review Systems; Personnel.  It will (i) maintain business process
management and/or other systems necessary to ensure that it can perform each
Test and, on execution of this Agreement, will load each Test into these
systems, (ii) ensure that these systems allow for each Review Asset and the
related Review Materials to be individually tracked and stored as contemplated
by this Agreement and (iii) maintain adequate staff that is properly trained to
conduct Reviews as required by this Agreement.
6

--------------------------------------------------------------------------------

 
(c)            Maintenance of Review Materials.  It will maintain copies of any
Review Materials, Review Reports and other documents relating to a Review,
including internal correspondence and work papers, for a period of at least two
years after any termination of this Agreement.
 
Section 4.03.  Fees and Expenses.
 
(a)            Annual Fee.  As compensation for its activities hereunder, the
Asset Representations Reviewer shall be entitled to receive an annual fee (the
“Annual Fee”) with respect to each Annual Period prior to the termination of the
Issuer, in an amount equal to $7,500.00.  The Annual Fee will be paid by the
Issuer on the Closing Date and on each anniversary of the Closing Date until
this Agreement is terminated; provided, however, that if the Asset
Representations Reviewer resigns or is removed in accordance with Section 5.02,
then the Asset Representations Reviewer shall refund to the Issuer a portion of
the Annual ARR Fee attributable to the portion of the annual period during which
the Asset Representations Reviewer will no longer act as the Asset
Representations Reviewer, assuming for purposes of such calculation that the
Annual Fee for each day during the Annual Period is an amount equal to the
Annual Fee divided by 365.
 
(b)            Review Fee.  Following the completion of a Review and the
delivery of the related Review Report pursuant to Section 3.03, or the
termination of a Review according to Section 3.03(e), and the delivery to the
Indenture Trustee and the Servicer of a detailed invoice, the Asset
Representations Reviewer will be entitled to a fee of $200.00 for each Review
Asset for which the Review was started (the “Review Fee”), payable by the
Issuer.  However, no Review Fee will be charged for any Review Asset which was
included in a prior Review or for which no Tests were completed prior to the
Asset Representations Reviewer being notified of a termination of the Review
according to Section 3.03(e) or due to missing or insufficient Review Materials
under Section 3.02(b).  If the detailed invoice is submitted on or before the
first day of a month, the Review Fee will be paid by the Issuer according to the
priority of payments in the Indenture on the Payment Date in that month. 
However, if a Review is terminated according to Section 3.03(e), the Asset
Representations Reviewer must submit its invoice for the Review Fee for the
terminated Review no later than ten Business Days before the final Payment Date
to be reimbursed on such final Payment Date.
 
(c)            Reimbursement of Travel Expenses.  If the Servicer provides
access to the Review Materials at one of its properties, the Issuer will
reimburse the Asset Representations Reviewer for its reasonable travel expenses
incurred in connection with the Review upon receipt of a detailed invoice.
 
(d)            Dispute Resolution Expenses.  If the Asset Representations
Reviewer participates in a dispute resolution proceeding under Section 3.06 and
its reasonable out-of-pocket expenses for participating in such proceeding are
not paid by a party to the dispute resolution within 90 days after the end of
such proceeding, the Issuer will reimburse the Asset Representations Reviewer
for such expenses upon receipt of a detailed invoice.
 
(e)            Payment of Invoices.  When applicable pursuant to this Section,
the fees and expenses of the Asset Representations Reviewer are to be paid
pursuant to Section 2.08 of the
7

--------------------------------------------------------------------------------

Indenture.  The Asset Representations Reviewer will issue invoices to the Issuer
at the notices addresses set forth in Section 11.04 of the Indenture and Issuer
shall pay all invoices submitted by the Asset Representations Reviewer within 30
days following the receipt by the Issuer, in accordance with Section 2.08 of the
Indenture.  The Administrator shall promptly pay to the Asset Representations
Reviewer the amount of any fees, expenses and indemnification amounts not
otherwise paid or reimbursed by the Issuer on any Payment Date in accordance
with the terms of Section 2.08 of the Indenture; provided, that the Asset
Representations Reviewer shall promptly reimburse the Administrator for any such
amounts to the extent it subsequently receives payment or reimbursement in
respect thereof from the Issuer in accordance with Section 2.08 of the
Indenture, as applicable.  For the avoidance of doubt, the aggregate limit on
the Asset Representations Reviewer fees, expenses and indemnities specified in
Section 2.08 of the Indenture shall not apply to payments made or to be made by
the Administrator to the Asset Representations Reviewer pursuant to this
subsection.
 
Section 4.04.  Limitation on Liability.  The Asset Representations Reviewer will
not be liable to any Person for any action taken, or not taken, in good faith
under this Agreement or for errors in judgment.  However, the Asset
Representations Reviewer will be liable for its willful misconduct, bad faith or
negligence in performing its obligations under this Agreement.  In no event will
the Asset Representations Reviewer be liable for special, indirect or
consequential losses or damages (including lost profit), even if the Asset
Representations Reviewer has been advised of the likelihood of the loss or
damage and regardless of the form of action.
 
Section 4.05.  Indemnification by Asset Representations Reviewer.  The Asset
Representations Reviewer will indemnify each of the Issuer, the Seller, the
Servicer, the Administrator, the Owner Trustee, the Indenture Trustee and their
respective directors, officers, employees and agents for all fees, expenses,
losses, damages and liabilities, including any legal fees or expenses incurred
in connection with the enforcement of the Asset Representations Reviewer’s
indemnification or other obligations hereunder, resulting from (a) the willful
misconduct, bad faith or negligence of the Asset Representations Reviewer in
performing its obligations under this Agreement and (b) the Asset
Representations Reviewer’s breach of any of its representations or warranties in
this Agreement.  The Asset Representations Reviewer’s obligations under this
Section will survive the termination of this Agreement, the termination of the
Issuer and the resignation or removal of the Asset Representations Reviewer.
 
Section 4.06.  Indemnification of Asset Representations Reviewer.
 
(a)            Indemnification.  The Issuer will, or will cause the
Administrator to, indemnify the Asset Representations Reviewer and its officers,
directors, employees and agents (each, an “Indemnified Person”), for all costs,
expenses, losses, damages and liabilities resulting from the performance of its
obligations under this Agreement (including the fees and expenses of defending
itself against any loss, damage or liability), but excluding any cost, expense,
loss, damage or liability resulting from the Asset Representations Reviewer’s
(i) willful misconduct, bad faith or negligence or (ii) breach of any of its
representations or warranties in this Agreement.
 
(b)            Proceedings.  Promptly on receipt by an Indemnified Person of
notice of a Proceeding against it, the Indemnified Person will, if a claim is to
be made under Section 4.06(a),
8

--------------------------------------------------------------------------------

notify the Issuer and the Administrator of the Proceeding.  The Administrator
may participate in and assume the defense and settlement of a Proceeding at its
expense.  If the Administrator notifies the Indemnified Person of its intention
to assume the defense of the Proceeding with counsel reasonably satisfactory to
the Indemnified Person, and so long as the Administrator assumes the defense of
the Proceeding in a manner reasonably satisfactory to the Indemnified Person,
the Administrator will not be liable for fees and expenses of counsel to the
Indemnified Person unless there is a conflict between the interests of the
Administrator and an Indemnified Person.  If there is a conflict, the
Administrator will pay for the reasonable fees and expenses of separate counsel
to the Indemnified Person.  No settlement of a Proceeding may be made without
the approval of the Administrator and the Indemnified Person, which approval
will not be unreasonably withheld, conditioned or delayed.
 
(c)            Survival of Obligations.  The Issuer’s and the Administrator’s
obligations under this Section will survive the resignation or removal of the
Asset Representations Reviewer and the termination of this Agreement.
 
(d)            Repayment.  If the Issuer or the Administrator makes any payment
under this Section and the Indemnified Person later collects any of the amounts
for which the payments were made to it from others, the Indemnified Person will
promptly repay the amounts to the Issuer or the Administrator, as applicable.
 
Section 4.07.  Inspections of Asset Representations Reviewer.  The Asset
Representations Reviewer agrees that, with reasonable advance notice not more
than once during any year, it will permit authorized representatives of the
Issuer, the Servicer or the Administrator, during the Asset Representations
Reviewer’s normal business hours, to examine and review the books of account,
records, reports and other documents and materials of the Asset Representations
Reviewer relating to (a) the performance of the Asset Representations Reviewer’s
obligations under this Agreement, (b) payments of fees and expenses of the Asset
Representations Reviewer for its performance and (c) a claim made by the Asset
Representations Reviewer under this Agreement.  In addition, the Asset
Representations Reviewer will permit the Issuer’s, the Servicer’s or the
Administrator’s representatives to make copies and extracts of any of those
documents and to discuss them with the Asset Representations Reviewer’s officers
and employees.  Each of the Issuer, the Servicer and the Administrator will, and
will cause its authorized representatives to, hold in confidence the information
except if disclosure may be required by Applicable Law or if the Issuer, the
Servicer or the Administrator reasonably determines that it is required to make
the disclosure under this Agreement or the other Basic Documents.  The Asset
Representations Reviewer will maintain all relevant books, records, reports and
other documents and materials for a period of at least two years after the
termination of its obligations under this Agreement.
 
Section 4.08.  Delegation of Obligations.  The Asset Representations Reviewer
may not delegate or subcontract its obligations under this Agreement to any
Person without the consent of the Issuer and the Servicer.
 
Section 4.09.  Confidential Information.
 
(a)            Treatment.  The Asset Representations Reviewer agrees to hold and
treat
9

--------------------------------------------------------------------------------

Confidential Information given to it under this Agreement in confidence and
under the terms and conditions of this Section, and will implement and maintain
safeguards to further assure the confidentiality of the Confidential
Information.  The Confidential Information will not, without the prior consent
of the Issuer and the Servicer, be disclosed or used by the Asset
Representations Reviewer, or its officers, directors, employees, agents,
representatives or Affiliates, including legal counsel (collectively, the
“Information Recipients”) other than for the purposes of performing Reviews of
Review Assets or performing its obligations under this Agreement.  The Asset
Representations Reviewer agrees that it will not, and will cause its Information
Recipients to not (i) purchase or sell securities issued by the Servicer or its
Affiliates or special purpose entities on the basis of Confidential Information
or (ii) use the Confidential Information for the preparation of research
reports, newsletters or other publications or similar communications.
 
(b)            Definition.  “Confidential Information” means oral, written and
electronic materials (irrespective of its source or form of communication)
furnished before, on or after the date of this Agreement to the Asset
Representations Reviewer for the purposes contemplated by this Agreement,
including:
 
(i)            lists of Review Assets and any related Review Materials;
 
(ii)            origination and servicing guidelines, policies and procedures,
and form contracts; and
 
(iii)            notes, analyses, compilations, studies or other documents or
records prepared by the Servicer, which contain information supplied by or on
behalf of the Servicer or its representatives.
 
However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer or the Servicer before its disclosure to the Information
Recipients who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipients, (C) is
independently developed by the Information Recipients without the use of the
Confidential Information, as shown by the Information Recipients’ files and
records or other evidence in the Information Recipients’ possession or (D) the
Issuer or the Servicer provides permission to the applicable Information
Recipients to release.
 
(c)            Protection.  The Asset Representations Reviewer will take
reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of Confidential Information, including those measures that it
takes to protect its own confidential information and not less than a reasonable
standard of care.  The Asset Representations Reviewer acknowledges that
Personally Identifiable Information is also subject to the additional
requirements in Section 4.10.
 
(d)            Disclosure.  If the Asset Representations Reviewer is required by
Applicable Law to disclose part of the Confidential Information, it may disclose
the Confidential Information. 
10

--------------------------------------------------------------------------------

However, before a required disclosure, the Asset Representations Reviewer, if
permitted Applicable Law, will use its reasonable efforts to provide the Issuer
and the Servicer with notice of the requirement and will cooperate, at the
Servicer’s expense, in the Issuer’s and the Servicer’s pursuit of a proper
protective order or other relief for the disclosure of the Confidential
Information.  If the Issuer or the Servicer is unable to obtain a protective
order or other proper remedy by the date that the information is required to be
disclosed, the Asset Representations Reviewer will disclose only that part of
the Confidential Information that it is advised by its legal counsel it is
legally required to disclose.
 
(e)            Responsibility for Information Recipients.  The Asset
Representations Reviewer will be responsible for a breach of this Section by its
Information Recipients.
 
(f)            Violation.  The Asset Representations Reviewer agrees that a
violation of this Agreement may cause irreparable injury to the Issuer and the
Servicer and the Issuer and the Servicer may seek injunctive relief in addition
to legal remedies.  If an action is initiated by the Issuer or the Servicer to
enforce this Section, the prevailing party will be reimbursed for its fees and
expenses, including reasonable attorney’s fees, incurred for the enforcement.
 
Section 4.10.  Personally Identifiable Information.
 
(a)            Use of Issuer PII.  The Issuer does not grant the Asset
Representations Reviewer any rights to Issuer PII except as provided in this
Agreement.  The Asset Representations Reviewer will use Issuer PII only to
perform its obligations under this Agreement or as specifically directed in
writing by the Issuer and will only reproduce Issuer PII to the extent necessary
for these purposes.  The Asset Representations Reviewer must comply with all
Applicable Law relating to PII, Issuer PII and the Asset Representations
Reviewer’s business, including any legally required codes of conduct, including
those relating to privacy, security and data protection.  The Asset
Representations Reviewer will protect and secure Issuer PII.  The Asset
Representations Reviewer will implement privacy or data protection policies and
procedures that comply with Applicable Law and this Agreement.  The Asset
Representations Reviewer will implement and maintain reasonable and appropriate
practices, procedures and systems, including administrative, technical and
physical safeguards to (i) protect the security, confidentiality and integrity
of Issuer PII, (ii) ensure against anticipated threats or hazards to the
security or integrity of Issuer PII, (iii) protect against unauthorized access
to or use of Issuer PII and (iv) otherwise comply with its obligations under
this Agreement.  These safeguards include a written data security plan, employee
training, information access controls, restricted disclosures, systems
protections (e.g., intrusion protection, data storage protection and data
transmission protection) and physical security measures.
 
(b)            Additional Limitations.  In addition to the use and protection
requirements described in Section 4.10(a), the Asset Representations Reviewer’s
disclosure of Issuer PII is also subject to the following requirements:
 
(i)            The Asset Representations Reviewer will not disclose Issuer PII
to its personnel or allow its personnel access to Issuer PII except (A) for the
Asset Representations Reviewer personnel who require Issuer PII to perform a
Review, (B) with the prior consent of the Issuer or (C) as required by
Applicable Law.  When
11

--------------------------------------------------------------------------------

permitted, the disclosure of or access to Issuer PII will be limited to the
specific information necessary for the individual to complete the assigned
task.  The Asset Representations Reviewer will inform personnel with access to
Issuer PII of the confidentiality requirements in this Agreement and train its
personnel with access to Issuer PII on the proper use and protection of Issuer
PII.
 
(ii)            The Asset Representations Reviewer will not sell, disclose,
provide or exchange Issuer PII with or to any third party without the prior
consent of the Issuer.
 
(c)            Notice of Breach.  The Asset Representations Reviewer will notify
the Issuer, Administrator and Servicer promptly in the event of an actual or
reasonably suspected security breach, unauthorized access, misappropriation or
other compromise of the security, confidentiality or integrity of Issuer PII
and, where applicable, immediately take action to prevent any further breach.
 
(d)            Return or Disposal of Issuer PII.  Except where return or
disposal is prohibited by Applicable Law, promptly on the earlier of the
completion of the Review or the request of the Issuer, Administrator or
Servicer, all Issuer PII in any medium in the Asset Representations Reviewer’s
possession or under its control will be (i) destroyed in a manner that prevents
its recovery or restoration or (ii) if so directed by the Issuer, returned to
the Issuer without the Asset Representations Reviewer retaining any actual or
recoverable copies, in both cases, without charge to the Issuer.  Where the
Asset Representations Reviewer retains Issuer PII, the Asset Representations
Reviewer will limit the Asset Representations Reviewer’s further use or
disclosure of Issuer PII to that required by Applicable Law.
 
(e)            Compliance; Modification.  The Asset Representations Reviewer
will cooperate with and provide information to the Issuer, Administrator and
Servicer regarding the Asset Representations Reviewer’s compliance with this
Section.  The Asset Representations Reviewer and the Issuer agree to modify this
Section as necessary for either party to comply with Applicable Law.
 
(f)            Audit of Asset Representations Reviewer.  The Asset
Representations Reviewer will permit the Issuer, the Administrator, or the
Servicer, and any of their authorized representatives, to audit the Asset
Representations Reviewer’s compliance with this Section during the Asset
Representations Reviewer’s normal business hours on reasonable advance notice to
the Asset Representations Reviewer, and not more than once during any year
unless circumstances necessitate additional audits.  The Issuer, Administrator
and Servicer agree to make reasonable efforts to schedule any audit described in
this Section with the inspections described in Section 4.07.  The Asset
Representations Reviewer will also permit the Issuer, the Administrator and the
Servicer during normal business hours on reasonable advance notice to audit any
service providers used by the Asset Representations Reviewer to fulfill the
Asset Representations Reviewer’s obligations under this Agreement.
 
(g)            Affiliates and Third Parties.  If the Asset Representations
Reviewer processes the PII of the Issuer’s Affiliates or a third party when
performing a Review, and if such Affiliate or third party is identified to the
Asset Representations Reviewer, such Affiliate or third party is an intended
third-party beneficiary of this Section, and this Agreement is intended to
benefit the
12

--------------------------------------------------------------------------------

Affiliate or third party.  The Affiliate or third party may enforce the PII
related terms of this Section against the Asset Representations Reviewer as if
each were a signatory to this Agreement.
 
ARTICLE FIVE

REMOVAL, RESIGNATION
 
Section 5.01.  Eligibility of the Asset Representations Reviewer.  The Asset
Representations Reviewer must be a Person who (a) is not Affiliated with the
Issuer, the Depositor, the Servicer, the Indenture Trustee, the Owner Trustee or
any of their respective Affiliates and (b) was not, and is not Affiliated with a
Person that was, engaged by the Issuer, the Depositor, the Servicer or any
Underwriter to perform any due diligence on the Receivables prior to the Closing
Date.
 
Section 5.02.  Resignation and Removal of Asset Representations Reviewer.
 
(a)            No Resignation.  The Asset Representations Reviewer will not
resign as Asset Representations Reviewer unless it determines it is legally
unable to perform its obligations under this Agreement and there is no
reasonable action that it could take to make the performance of its obligations
under this Agreement permitted under Applicable Law.  In such event, the Asset
Representations Reviewer will deliver a notice of its resignation to the Issuer
and the Servicer, together with an Opinion of Counsel supporting its
determination.
 
(b)            Removal.  If any of the following events occur, the Issuer, by
notice to the Asset Representations Reviewer, may remove the Asset
Representations Reviewer and terminate its rights and obligations under this
Agreement:
 
(i)            the Asset Representations Reviewer no longer meets the
eligibility requirements in Section 5.01;
 
(ii)            the Asset Representations Reviewer breaches of any of its
representations, warranties, covenants or obligations in this Agreement; or
 
(iii)            an  Insolvency Event with respect to the Asset Representations
Reviewer occurs.
 
(c)            Notice of Resignation or Removal.  The Issuer will notify the
Servicer and the Indenture Trustee of any resignation or removal of the Asset
Representations Reviewer.
 
(d)            Continue to Perform After Resignation or Removal.  The Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 5.03(b).
13

--------------------------------------------------------------------------------

 
Section 5.03.  Successor Asset Representations Reviewer.
 
(a)            Engagement of Successor Asset Representations Reviewer. 
Following the resignation or removal of the Asset Representations Reviewer, the
Issuer will engage a successor Asset Representations Reviewer who meets the
eligibility requirements of Section 5.01.
 
(b)            Effectiveness of Resignation or Removal.  No resignation or
removal of the Asset Representations Reviewer will be effective until the
successor Asset Representations Reviewer has executed and delivered to the
Issuer, the Servicer and the Administrator an agreement accepting its engagement
and agreeing to perform the obligations of the Asset Representations Reviewer
under this Agreement or entering into a new agreement with the parties hereto on
substantially the same terms as this Agreement.
 
(c)            Transition and Expenses.  If the Asset Representations Reviewer
resigns or is removed, the Asset Representations Reviewer will cooperate with
the Issuer, the Servicer and the Administrator and take all actions reasonably
requested to assist the Issuer in making an orderly transition of the Asset
Representations Reviewer’s rights and obligations under this Agreement to the
successor Asset Representations Reviewer.  The Asset Representations Reviewer
will pay the reasonable expenses of transitioning the Asset Representations
Reviewer’s obligations under this Agreement and preparing the successor Asset
Representations Reviewer to take on the obligations on receipt of an invoice
with reasonable detail of the expenses from the Issuer, the Servicer, the
Administrator or the successor Asset Representations Reviewer.
 
Section 5.04.  Merger, Consolidation or Succession.  Any Person (a) into which
the Asset Representations Reviewer is merged or consolidated, (b) resulting from
any merger or consolidation to which the Asset Representations Reviewer is a
party or (c) succeeding to the business of the Asset Representations Reviewer,
if that Person meets the eligibility requirements in Section 5.01, will be the
successor to the Asset Representations Reviewer under this Agreement.  Such
Person will execute and deliver to the Issuer, the Servicer and the
Administrator an agreement to assume the Asset Representations Reviewer’s
obligations under this Agreement (unless the assumption happens by operation of
law).
14

--------------------------------------------------------------------------------

 
ARTICLE SIX

OTHER AGREEMENTS
 
Section 6.01.  Independence of the Asset Representations Reviewer.  The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer for the manner in which it accomplishes
the performance of its obligations under this Agreement.  Unless expressly
authorized by the Issuer, the Asset Representations Reviewer will have no
authority to act for or represent the Issuer and will not be considered an agent
of the Issuer.  Nothing in this Agreement will make the Asset Representations
Reviewer and the Issuer members of any partnership, joint venture or other
separate entity or impose any liability as such on any of them.  For the
avoidance of doubt, the Indenture Trustee will not be responsible for monitoring
the performance by the Asset Representations Reviewer of its obligations under
this Agreement.
 
Section 6.02.  No Petition.  Each of the parties agrees that, before the date
that is one year and one day (or, if longer, any applicable preference period)
after payment in full of the Notes and other Securities, it will not institute
or pursue against, or join any other Person in instituting or pursuing against,
the Depositor or the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation Proceedings or other Proceedings under any Insolvency
Law in connection with any obligations relating to the Notes or any Basic
Document and agrees that it will not cooperate with or encourage others to
institute any such Proceeding.
 
Section 6.03.  Limitation of Liability of Owner Trustee.  It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Wilmington Trust, National Association, not individually or
personally but solely as Owner Trustee of the Issuer, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association, but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein of the Issuer, all such liability, if any,
being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) Wilmington Trust, National Association
has not verified and has made no investigation as to the accuracy or
completeness of any representations and warranties made by the Issuer in this
Agreement and (e) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents.
 
Section 6.04.  Termination of Agreement.  This Agreement will terminate, except
for the obligations under Section 4.05, on the earlier of (a) the payment in
full of all outstanding Notes and the satisfaction and discharge of the
Indenture and (b) the date the Issuer is terminated under the Trust Agreement.
15

--------------------------------------------------------------------------------

 
ARTICLE SEVEN

MISCELLANEOUS PROVISIONS
 
Section 7.01.  Amendments.  The parties may amend this Agreement:
 
(i)            to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this Agreement or to provide for, or facilitate the
acceptance of this Agreement by, a successor Asset Representations Reviewer, in
each case without the consent of the Noteholders or any other Person;
 
(ii)            to add, change or eliminate terms of this Agreement, in each
case without the consent of the Noteholders or any other Person, if the
Administrator delivers an Officer’s Certificate to the Issuer and the Trustees
stating that the amendment will not have a material adverse effect on the
Noteholders; or
 
(iii)            to add, change or eliminate terms of this Agreement for which
an Officer’s Certificate is not or cannot be delivered under Section
7.01(a)(ii), with the consent of a majority of the principal amount of the Notes
of the Controlling Class then Outstanding.
 
Notwithstanding anything to the contrary in this Section, any amendment to this
Agreement that affects the rights or the obligations of either the Indenture
Trustee or the Owner Trustee will require the consent of the Indenture Trustee
or the Owner Trustee, as applicable.
 
Section 7.02.  Assignment; Benefit of Agreement; Third Party Beneficiaries.
 
(a)            Assignment.  Except as stated in Section 5.04, this Agreement may
not be assigned by the Asset Representations Reviewer without the consent of the
Issuer and the Servicer.
 
(b)            Benefit of Agreement; Third-Party Beneficiaries.  This Agreement
is for the benefit of and will be binding on the parties and their permitted
successors and assigns.  The Owner Trustee and the Indenture Trustee, for the
benefit of the Noteholders, will be third-party beneficiaries of this Agreement
and may enforce this Agreement against the Asset Representations Reviewer and
the Servicer.  No other Person will have any right or obligation under this
Agreement.
 
Section 7.03.  Notices.  Unless otherwise specified in this Agreement, all
notices, requests, demands, consents, waivers or other communications to or from
the parties to this Agreement will be in writing.  Notices, requests, demands,
consents and other communications will be deemed to have been given and made,
(i) upon delivery or, in the case of a letter mailed via registered first class
mail, postage prepaid, three days after deposit in the mail and (ii) in the case
of (a) a facsimile, when receipt is confirmed by telephone or by reply e-mail or
reply facsimile from the recipient, (b) an e-mail, when receipt is confirmed by
telephone or by reply e‑mail from the recipient and (c) an electronic posting to
a password-protected website, upon printed confirmation of the recipient’s
access to such password-protected website, or when
16

--------------------------------------------------------------------------------

notification of such electronic posting is confirmed in accordance with clauses
(ii)(b) through (ii)(c) above.  Unless otherwise specified in this Agreement,
any such notice, request, demand, consent or other communication will be
delivered or addressed, in the case of: (i) the Issuer or the Owner Trustee, at
the Corporate Trust Office (e-mail: cmay@wilmingtontrust.com, telecopier: (302)
636-4140), (ii) the Servicer, at 36455 Corporate Drive, Farmington Hills,
Michigan 48331, Attention: Steven C. Poling (e-mail:
steven.c.poling@daimler.com, telecopier: (817) 224-3587), (iii) the
Administrator, at 36455 Corporate Drive, Farmington Hills, Michigan  48331,
Attention: Steven C. Poling (e-mail: steven.c.poling@daimler.com, telecopier:
(817) 224-3587), (iv) the Asset Representations Reviewer, at  Clayton Fixed
Income Services LLC, 1700 Lincoln Street, Suite 2600, Denver, Colorado 80203,
Attention: SVP, Surveillance (e‑mail: jharrison@clayton.com) and (v) as to each
of the foregoing, at such other address as shall be designated by written notice
to the other parties.
 
Section 7.04.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.
 
Section 7.05.  WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
Section 7.06.  No Waiver; Remedies.  No party’s failure or delay in exercising a
power, right or remedy under this Agreement will operate as a waiver.  No single
or partial exercise of a power, right or remedy will preclude any other or
further exercise of the power, right or remedy or the exercise of any other
power, right or remedy.  The powers, rights and remedies under this Agreement
are in addition to any powers, rights and remedies under law.
 
Section 7.07.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this Agreement is held invalid, illegal or unenforceable,
then such covenants, agreements, provisions or terms will be deemed severable
from the remaining covenants, agreements, provisions and terms of this Agreement
and will in no way affect the validity, legality or enforceability of the other
covenants, agreements, provisions and terms of this Agreement.
 
Section 7.08.  Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.
17

--------------------------------------------------------------------------------

 
Section 7.09.  Counterparts.  This Agreement may be executed in multiple
counterparts. Each counterpart will be an original and all counterparts will
together be one document.
 
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, thereunto duly authorized, as of the day
and year first above written.
 

  MERCEDES-BENZ AUTO RECEIVABLES TRUST 2016-1, as Issuer             By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee          
 
By:
/s/ Chad May       Name: Chad May       Title:   Assistant Vice President      
   

 

  MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as Servicer and Administrator      
   
 
By:
/s/ Kenneth D. Casper       Name: Kenneth D. Casper       Title:   Vice
President          

 

  CLAYTON FIXED INCOME SERVICES LLC, as Asset Representations Reviewer          
 
By:
/s/ Robert Hams       Name: Robert Hams       Title:   Secretary          

 
 
 
Asset Representations Review Agreement

--------------------------------------------------------------------------------

SCHEDULE A
 
REPRESENTATIONS AND WARRANTIES, REVIEW MATERIALS AND PROCEDURES TO BE PERFORMED
 
Representation
 

(i) Characteristics of Receivables.  Each Receivable (a) was originated in the
United States by the Seller or a Dealer located in the United States for the
retail sale of a Financed Vehicle in the ordinary course of the Seller’s or the
applicable Dealer’s business in accordance with the Seller’s credit policies as
of the date of origination or acquisition of the related Receivable, is payable
in United States dollars, has been fully and properly executed by the parties
thereto, if not originated by the Seller, has been purchased by the Seller from
such Dealer under an existing Dealer Agreement (or approved form of assignment)
and has been validly assigned by such Dealer to the Seller, (b) has created a
valid, subsisting and enforceable first priority security interest in favor of
the Seller in the Financed Vehicle, which security interest shall be perfected
and prior to any other interest in such Financed Vehicle, and which security
interest is assignable by the Seller and reassignable by the assignee, (c)
contains customary and enforceable provisions such that the rights and remedies
of the holder thereof are adequate for realization against the collateral of the
benefits of the security, (d) shall, except as otherwise provided in the Sale
and Servicing Agreement, provide for level Monthly Payments (provided that the
payment in the first or last month in the life of the Receivable may be
minimally different from the level payment) that fully amortize the Amount
Financed over its original term and shall provide for a finance charge or shall
yield interest at its APR, (e) shall provide for, in the event that such
Receivable is prepaid, a prepayment that fully pays the Principal Balance and
includes accrued but unpaid interest at least through the date prior to the date
of prepayment in an amount calculated by using an interest rate at least equal
to its APR, (f) is a Simple Interest Receivable, (g) is due from an Obligor with
a mailing address within the United States or its territories, and (h) to the
best of the Seller’s knowledge, is not assumable by another Person in a manner
which would release the Obligor thereof from such Obligor’s obligations to the
Seller with respect to such Receivable.

 
Documents
 
Contract
 
Data Tape
 
List of Approved Contracts
 
Title
 
Procedures to be Performed
 

i) Confirm the Dealer’s address on the Contract is located within the United
States.

 

ii) Confirm the Contract form number appears on the List of Approved Contracts.

 
SA-1

--------------------------------------------------------------------------------

iii) Confirm that the Contract is payable in United States dollars.

 

iv) Confirm the Buyer, Co-buyer (if applicable) and Dealer have signed the
Contract.

 

v) Confirm that the title reports the Seller as the first lien holder.

 

vi) Confirm that the VIN on the Contract matches the Vehicle Identification
Number on the title.

 

vii) Confirm the Buyer’s name as stated on the Contract matches the name on the
title.

 

viii) Confirm all payments are equivalent with the possible exception of the
first and last schedule payments which may be less than or greater than the
level payments.

 

ix) Calculate the product of the Number of Payments and the Amount of Payments,
together with any first and last scheduled payments (if applicable), and confirm
this amount equals the sum of the Finance Charge and the Amount Financed as
stated within the Truth in Lending section of the Contract.

 

x) Confirm the Finance Charge amount is based on the APR as stated on the
Contract.

 

xi) Confirm the Contract allows for prepayment.

 

xii) Confirm the Contract is a simple interest loan Contract.

 

xiii) Confirm the Buyer’s address as of the Cutoff Date is located within the
United States.

 

xiv) Confirm that there is no indication that the Receivable is not assumable by
another Person that is not the Obligor and would release the Obligor from their
legal obligations.

 

xv) If sections (i) through (xiv) are confirmed, then Test Pass.

 


 


SA-2

--------------------------------------------------------------------------------



Representation
 

(ii) Compliance with Law.  Each Receivable complied at the time it was
originated or made, and at the Cutoff Date complies, in all material respects
with all requirements of applicable federal, State and, to the best knowledge of
the Seller, local laws, rulings and regulations thereunder (including usury
laws).

 
Documents
 
Contract
 
List of Approved Contracts
 
Procedures to be Performed
 

i) Confirm the Contract form number and revision date are on the List of
Approved Contract Forms.

 

ii) Confirm the following sections of the Contract are present and completed:

 

a) Name and address of Dealer

 

b) Name and address of Obligor and Co-Obligor (if applicable)

 

c) Vehicle description

 

d) Amount of monthly payment

 

e) Number of monthly payments

 

f) Annual Percentage Rate

 

g) Total of Payments

 

iii) Confirm there is an itemization of the amount financed.

 

iv) Confirm the following disclosures are included on the Contract:

 

a) Insurance requirements

 

b) Security interest disclosure

 

c) Prepayment disclosure

 

d) Late payment policy

 

v) If sections (i) through (iv) are confirmed, then Test Pass

 
SA-3

--------------------------------------------------------------------------------



 
Representation
 

(iii) Binding Obligation.  Each Receivable represents the genuine, legal, valid
and binding payment obligation in writing of the related Obligor, enforceable by
the holder thereof in accordance with its terms, except as (a) enforceability
thereof may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a Proceeding in equity or at law and (b) such
Receivable may be modified by the application after the Cutoff Date of the
Servicemembers’ Civil Relief Act or by any similar applicable State law.

 
Documents
 
Contract
 
Data Tape
 
List of Approved Contracts
 
Procedures to be Performed
 

i) Confirm the Contract form number and revision date are on the List of
Approved Contract Forms.

 

ii) Confirm the borrower and co-borrower (if applicable) signed the Contract.

 

iii) If sections (i) and (ii) are confirmed, then Test Pass.

 
SA-4

--------------------------------------------------------------------------------



 
Representation
 

(iv) No Government Obligor.  No Receivable is due from the United States or any
State or any agency, department, subdivision or instrumentality thereof.

 
Documents
 
Contract
 
Procedures to be Performed
 

i) Confirm the Buyer section of the Contract reports a natural person’s name.

 

ii) If the Buyer section of the Contract does not report a person’s name,
confirm internet search results do not indicate the Buyer is the United States
or any State or any agency, department or instrumentality of the United State or
any State.

 

iii) If sections (i) and (ii) are confirmed, then Test Pass.

 
SA-5

--------------------------------------------------------------------------------



 
Representation
 

(v)  Obligor Bankruptcy.  To the best of the Seller’s knowledge, at the Cutoff
Date, no Obligor is the subject of a bankruptcy Proceeding.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i) Confirm the Receivable File does not contain evidence that the Receivable was
the subject of any bankruptcy proceeding or insolvency proceeding as of the
Cutoff Date.

 

ii) If sections (i) is confirmed, then Test Pass.

 
SA-6

--------------------------------------------------------------------------------



 
Representation
 

(vi) Security Interest in Financed Vehicles.  Immediately prior to the transfer
of the Receivables by the Seller to the Depositor, each Receivable was secured
by a valid, binding and enforceable first priority perfected security interest
in favor of the Seller as secured party in the related Financed Vehicle or all
necessary action with respect to such Receivable has been taken to perfect a
first priority security interest in the related Financed Vehicle in favor of the
Seller as secured party, which security interest has been validly assigned by
the Seller to the Depositor. The Servicer has received, or will receive within
180 days after the Closing Date, the original certificate of title for each
Financed Vehicle or notice from the applicable State entity issuing such
certificate of title, that such certificate of title is being processed (other
than any Financed Vehicle that is subject to a certificate of title statute or
motor vehicle registration law that does not require that the original
certificate of title for such Financed Vehicle be delivered to the Seller).

 
Documents
 
Contract
 
List of Approved Contracts
 
Title
 
Procedures to be Performed
 

i) Confirm the title reports the Seller, as the first lien holder.

 

ii) Confirm the Buyer’s name as stated on the Contract matches the name on the
title .

 

iii) Confirm the Vehicle Identification Number (VIN) on the Contract matches the
VIN number as reported on the title.

 

iv) If (i) through (iii) are confirmed, then Test Pass.

 
 
 
SA-7

--------------------------------------------------------------------------------



 
Representation
 

(vii) Receivables in Force.  No Receivable shall have been satisfied,
subordinated or rescinded, nor shall any Financed Vehicle have been released in
whole or in part from the Lien granted by the related Receivable.

 
Documents
 
Contract
 
Data Tape
 
Title
 
Receivable File
 
Procedures to be Performed
 

i) Confirm the Receivable is listed as an active account as of the Cutoff Date.

 

ii) Confirm there is no evidence within the Receivable File that the Receivable
was satisfied prior to the Cutoff Date.

 

iii) Confirm there is no evidence within the Receivable File that the Receivable
was subordinated or rescinded prior to the Cutoff Date.

 

iv) Confirm there is no evidence within the Receivable File that the Financed
Vehicle has been released from the Lien in whole or in part prior to the Cutoff
Date.

 

v) If sections (i) through (iv) are confirmed, then Test Pass.

 
SA-8

--------------------------------------------------------------------------------



 
Representation
 

(viii) No Waivers.  No provision of a Receivable shall have been waived in such
a manner that such Receivable fails to meet all of the other representations and
warranties made by the Seller herein with respect thereto.

 
Documents
 
Contract
 
Data Tape
 
Receivable File
 
Procedures to be Performed
 

i) Confirm there is no evidence within the Receivable File that any provision of
the Receivable has been waived, altered or modified, except by instruments or
documents identified within the Receivable File.

 

ii) If sections (i) is confirmed, then Test Pass.

 
SA-9

--------------------------------------------------------------------------------



 
Representation
 

(ix) No Amendments. No Receivable shall have been amended or modified in such a
manner that the total number of Monthly Payments has been increased or decreased
or that the related Amount Financed has been increased or decreased or that such
Receivable fails to meet all of the other representations and warranties made by
the Seller herein with respect thereto.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i) Confirm that no modifications or amendments have changed the number of
monthly payments or that the related amount financed has been increased or
decreased.

 

ii) If (i) can be confirmed, then Test Pass.

 
SA-10

--------------------------------------------------------------------------------



 
Representation
 

(x)   No Defenses.  No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part or subject to
any right of rescission, setoff, counterclaim or defense, including the defense
of usury, and the Seller has not received written notice of the assertion with
respect to any Receivable of any such right of rescission, setoff, counterclaim
or defense.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i) Confirm there is no evidence within the Receivable File that the Receivable
is subject to any right of rescission, setoff, counterclaim or defense that
could cause the Receivable to become invalid.

 

ii) Confirm there is no evidence within the Receivable File of litigation or
other attorney involvement as of the Cutoff Date.

 

iii) If sections (i) and (ii) are confirmed, then Test Pass.

 
SA-11

--------------------------------------------------------------------------------



 
Representation
 

(xi) No Liens.  No Liens or claims shall have been filed, including Liens for
work, labor or materials or for unpaid local, State or federal taxes relating to
any Financed Vehicle that shall be prior to, or equal or coordinate with, the
security interest in such Financed Vehicle granted by the related Receivable.

 
Documents
 
Contract
 
Title
 
Receivable File
 
Procedures to be Performed
 

i) Confirm there is no evidence within the Receivable File of a lien or a claim
filed for work, labor or materials that is prior to or equal to the security
interest in the Financed Vehicle created by the Receivable.

 

ii) Confirm there is no evidence within the Receivable File of a tax lien that
is prior to or equal to the security interest in the Financed Vehicle created by
the Receivable.

 

iii) If sections (i) and (ii) are confirmed, then Test Pass.

 
SA-12

--------------------------------------------------------------------------------



 
Representation
 

(xii) No Defaults; Repossessions.  Except for payment defaults that, as of the
Cutoff Date, have been continuing for a period of not more than 30 days, no
default, breach or violation under the terms of any Receivable, permitting
acceleration, shall have occurred as of the Cutoff Date and no continuing
condition that with notice or the lapse of time or both would constitute a
default, breach or violation under the terms of any Receivable, permitting
acceleration, shall have arisen; and the Seller shall not have waived any of the
foregoing except as otherwise permitted hereunder. On or prior to the Cutoff
Date, no Financed Vehicle has been repossessed.

 
Documents
 
Contract
 
Data Tape
 
Receivable File
 
Procedures to be Performed
 

i) Confirm the Receivable was not more than [30] days delinquent as of the
Cutoff Date.

 

ii) Confirm there is no evidence of a continuing condition within the Receivable
File which would constitute a default, breach, violation or event permitting
acceleration under the terms of the Receivable.

 

iii) Confirm that no evidence of a repossession event exists that indicates a
repossession prior to the Cutoff Date.

 

iv) If sections (i) through (iii) are confirmed, then Test Pass.

 
SA-13

--------------------------------------------------------------------------------



 
Representation
 

(xiii) Insurance.  Each Receivable requires the related Obligor to obtain
physical damage insurance covering the related Financed Vehicle and to maintain
such insurance.

 
Documents
 
Contract
 
Procedures to be Performed
 

i) Confirm the Contract contains language that required the Obligor to obtain
and maintain physical damage insurance  to the Financed Vehicle.

 

ii) If section (i) is confirmed, then Test Pass.

 
SA-14

--------------------------------------------------------------------------------



 
Representation
 

(xiv) Title.  It is the intention of the Seller that the transfers and
assignments contemplated by the Receivables Purchase Agreement constitute a sale
of the Receivables from the Seller to the Purchaser and that the beneficial
interest in and title to the Receivables not be part of the debtor’s estate in
the event of the appointment of a receiver or conservator for the Seller under
any receivership, bankruptcy law, insolvency or banking law; no Receivable has
been sold, transferred, assigned or pledged by the Seller to any Person other
than the Purchaser; immediately prior to the transfer and assignment
contemplated by the Receivables Purchase Agreement, the Seller had good and
marketable title to each Receivable free and clear of all Liens and rights of
others, except for Liens that shall be released on or before the Closing Date;
immediately upon the transfer and assignment thereof, the Purchaser shall have
good and marketable title to each Receivable, free and clear of all Liens and
rights of others; and the transfer and assignment herein contemplated has been
perfected under the UCC.

 
 Documents
 
Contract
 
Title
 
Receivable File
 
Procedures to be Performed
 

i) Confirm there is no indication within the Receivable File that the Receivable
has been sold, transferred, assigned or pledged to any Person or entity other
than the Seller.

 

ii) Confirm the title designates the Seller as the sole lien holder and no other
lien holder is listed.

 

iii) If section (i) is confirmed, then Test Pass.

 
SA-15

--------------------------------------------------------------------------------



 
Representation
 

(xv) Lawful Assignment.  No Receivable has been originated in, or is subject to
the laws of, any jurisdiction under which the sale, transfer, assignment and
conveyance of such Receivable under the Receivables Purchase Agreement or the
Sale and Servicing Agreement or the pledge of such Receivables hereunder,
thereunder or under the Indenture is unlawful, void or voidable or under which
such Receivable would be rendered void or voidable as a result of any such sale,
transfer, assignment, conveyance or pledge. The Seller has not entered into any
agreement with any account debtor that prohibits, restricts or conditions the
assignment of the Receivables.

 
Documents
 
Contract
 
Title
 
Procedures to be Performed
 

i) Confirm the Contract form number and revision date are on the List of
Approved Contracts.

 

ii) Confirm the Contract does not contain language preventing the sale,
transfer, assignment, conveyance or pledge of the Receivable without the consent
of the owner.

 

iii) If section (i) and (ii) are confirmed, then Test Pass.

 
SA-16

--------------------------------------------------------------------------------



 
Representation
 

(xvi) One Original.  There shall be only one original executed copy of each
Receivable.

 
Documents
 
Contract
 
Procedures to be Performed
 

i) Confirm that the Contract is clearly marked as the original Contract.

 

ii) Confirm that the Contract was signed by the Buyer, Co-buyer (if applicable)
and Dealer.

 

iii) If section (i) and (ii) are confirmed, then Test Pass.

 
SA-17

--------------------------------------------------------------------------------



 
Representation
 

(xvii) Principal Balance.  As of the Cutoff Date, each Receivable had a
remaining Principal Balance of not more than $200,000.00 and not less than
$2,000.00.

 
Documents
 
Data Tape
 
Procedures to be Performed
 

i) Confirm from the data tape that the Receivable has a remaining Principal
Balance within the allowable parameters.

 

ii) If section (i) is confirmed, then Test Pass.

 


 
SA-18

--------------------------------------------------------------------------------



Representation
 

(xviii) Original Term to Maturity.  Each Receivable had an original term to
maturity of not more than 72 months and not less than 12 months and, based on
the number of remaining Monthly Payments, a remaining term to maturity as of the
Cutoff Date, of not more than 71 months and not less than 2 months.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i) Confirm the sum of the Number of Payments together with any first and last
scheduled monthly payments (if applicable) is within the allowable number of
payments to maturity.

 

ii) Confirm the remaining terms to maturity as stated within the data tape or
servicing system is within the allowable number of payments to maturity.

 

iii) If sections (i) and (ii) are confirmed, then Test Pass.

 


 
SA-19

--------------------------------------------------------------------------------



Representation
 

(xix) Annual Percentage Rate.  Each Receivable has an APR of at least 0.00% and
not more than 12.00%.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i) Confirm the Annual Percentage Rate (APR) as stated within the “Federal
Truth-In-Lending Disclosures” section of the Contract does not exceed the
maximum allowable APR.

 

ii) If section (i) is confirmed, then Test Pass.

 
SA-20

--------------------------------------------------------------------------------



Representation
 

(xx) Simple Interest Method.  All payments with respect to the Receivables have
been allocated consistently in accordance with the Simple Interest Method.

 
Documents
 
Contract
 
Procedures to be Performed
 

i) Confirm the Contract utilizes a Simple Interest Method of calculating the
interest due.

 

ii) If section (i) through (iv) is confirmed, then Test Pass.

 


 
SA-21

--------------------------------------------------------------------------------



Representation
 

(xxi) Marking Records.  As of the Closing Date, the Seller will have caused its
computer and accounting records relating to each Receivable to be marked to show
that the Receivables have been sold to the Purchaser by the Seller and
transferred and assigned by the Purchaser to the Issuer in accordance with the
terms of the Sale and Servicing Agreement and pledged by the Issuer to the
Indenture Trustee in accordance with the terms of the Indenture.

 
Documents
 
Data Tape
 
Receivable File
 
Procedures to be Performed
 

i) Observe the Receivable in the Seller’s Receivables systems as of the end of
the month in which the sale and assignment of the Receivable to the Depositor
occurred and confirm it is marked as sold and the pool number indicated matches
the pool number for the securitization transaction related to the Agreement.

 

ii) If section (i) is confirmed, then Test Pass.

 


 


 
SA-22

--------------------------------------------------------------------------------



Representation
 

(xxii) Chattel Paper.  Each Receivable constitutes “tangible chattel paper”
within the meaning of the UCC as in effect in the State of origination.

 
Documents
 
Contract
 
Title
 
Data Tape
 
Procedures to be Performed
 

i) Confirm the title reports the Seller as the first lien holder.

 

ii) Confirm there is a signed retail installment contract or loan agreement.

 

iii) If sections (i) through (ii) are confirmed, then Test Pass.

 
SA-23

--------------------------------------------------------------------------------



Representation
 

(xxiii) Final Scheduled Payment Date.  No Receivable has a final scheduled
payment date later than six months prior to the Class A-4 Final Scheduled
Payment Date.

 
Documents
 
Contract
 
Data Tape
 
Procedures to be Performed
 

i) Confirm that the final scheduled payment date on the Receivable is six months
or greater prior to the Class A-4 Final Scheduled Payment Date.

 

ii) If section (i) is confirmed, then Test Pass.

 
SA-24

--------------------------------------------------------------------------------



Representation
 

(xxiv) No Fraud or Misrepresentation.  Each Receivable that was originated by a
Dealer and was sold by the Dealer to the Seller, to the best of the Seller’s
knowledge, was so originated and sold without fraud or misrepresentation on the
part of such Dealer in either case.

 
Documents
 
Receivable File
 
Procedures to be Performed
 

i) Confirm that there is no indication of fraud or misrepresentation contained
within the Receivable File.

 

ii) If section (i) is confirmed, then Test Pass.

 
SA-25

--------------------------------------------------------------------------------



Representation
 

(xxv) No Impairment.  The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
a Receivable or otherwise to impair the rights of the Depositor in any
Receivable or the proceeds thereof.

 
Documents
 
Receivable File
 
Data Tape
 
Eligibility Criteria
 
Procedures to be Performed
 

i) Confirm the Receivable File contains no evidence that the rights to payments
have been transferred by the Seller to any entity other than the Depositor

 

ii) If section (i) is confirmed, then Test Pass.

 


 


 
SA-26

--------------------------------------------------------------------------------



Representation
 

(xxvi) Servicing.  Each Receivable has been serviced in conformity with all
Applicable Laws, rules and regulation and in conformity with the Seller’s
policies and procedures which are consistent with customary, prudent industry
standards.

 
Documents
 
Receivable File
 
Data Tape
 
Procedures to be Performed
 

i) Confirm that there is no indication that the Receivable does not conform with
all Applicable Laws, rules or regulations.

 

ii) Confirm that there is no indication that the Receivable does not conform
with the Seller’s policies and procedures.

 

iii) If section (i) and (ii) are confirmed, then Test Pass.

 


 


 


 
SA-27

--------------------------------------------------------------------------------



Representation
 

(xxvii) No Consent.  To the best of the Seller’s knowledge, no notice to or
consent from any Obligor is necessary to effect the acquisition of the
Receivables by the Purchaser or the Issuer or the pledge of the Receivables by
the Issuer to the Indenture Trustee.

 
Documents
 
Contract
 
Procedures to be Performed
 

i) Confirm that there is no language on the Contract requiring consent from the
Obligor in order to effect the acquisition of the Receivable by the Purchaser or
the Issuer, or to pledge the Receivables by the Issuer to the Indenture Trustee.

 

ii) If section (i) is confirmed, then Test Pass.



 
SA-28

--------------------------------------------------------------------------------